FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x This announcement replaces the original announcement released on 11 May 2012 at 15.25 (RNS No: 2041D) Due to an administrative error by the Administrators of the US Retirement Savings Plan (The Plan), the change in one of the under-mentioned Persons' notional allocation of American Depositary Shares (ADSs) indicated with an asterisk (*) below, was incorrectly stated in the announcement made on 11 May 2012. Save as disclosed above, all other details remain unchanged. The full amended text is shown below. Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons Following a revaluation of the cash element of the notional investment held within the US Retirement Savings Plan (The Plan), which is notionally held in GSK American Depositary Shares (ADSs), the Administrators of the Plan notified GlaxoSmithKline plc and the under-mentioned Persons on 11 May 2012 of an increase in the notional allocation of ADSs on 10 May 2012 at a price of $45.50 per ADS:- Director/PDMR Number of ADSs Connected Person Number of ADSs Dr M M Slaoui 11 Dr K Slaoui 9 Mr W C Louv 16 - - Dr D Pulman 29 - - Mr E J Gray 22* - - Mrs D P Connelly 1 - - This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a) and (c). V A Whyte Company Secretary 11 May 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May 21,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
